NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


CARLOS OJEDA,                               )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D17-3602
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 28, 2018.

Appeal from the Circuit Court for Polk
County; Neil A. Roddenberry and John K.
Stargel, Judges.

Howard L. Dimmig, II, Public Defender and
Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed without prejudice to any right appellant might have to file a

Florida Rule of Criminal Procedure 3.850 motion.



KELLY, LUCAS, and SALARIO, JJ., Concur.